Exhibit 10.12.1
WAIVER, CONSENT AND AMENDMENT NO. 15
TO SALE AND SERVICING AGREEMENT
     This WAIVER, CONSENT AND AMENDMENT NO. 15 TO SALE AND SERVICING AGREEMENT
(this “Amendment”), is dated as of February 10, 2009, among CapitalSource
Funding III LLC, as seller (together with its successors and assigns, in such
capacity, the “Seller”), CapitalSource Finance LLC, as originator (together with
its successors and assigns, in such capacity, the “Originator”) and as servicer
(together with its successors and assigns, in such capacity, the “Servicer”),
Wachovia Bank, National Association, as a purchaser (together with its
successors and assigns, “WBNA”), Wachovia Capital Markets, LLC, as the
administrative agent (together with its successors and assigns, in such
capacity, the “Administrative Agent”) and as the purchaser agent for WBNA
(together with its successors and assigns, in such capacity, “WBNA Agent”),
Wells Fargo Bank, National Association (“Wells Fargo”), not in its individual
capacity but as the backup servicer (together with its successors and assigns,
in such capacity, the “Backup Servicer”) and not in its individual capacity but
as the collateral custodian (together with its successors and assigns, in such
capacity, the “Collateral Custodian”) and Wachovia Bank, National Association,
not in its individual capacity but as the hedge counterparty (together with its
successors and assigns, in such capacity, the “Hedge Counterparty”). Capitalized
terms used but not defined herein have the meanings provided in the Sale and
Servicing Agreement (as defined below).
RECITALS
     WHEREAS, the above-named parties (other than WBNA, as a purchaser) have
entered into the Sale and Servicing Agreement, dated as of April 20, 2004 (such
agreement as amended, modified, supplemented, waived or restated from time to
time, the “Sale and Servicing Agreement”); and
     WHEREAS, pursuant to and in accordance with Section 13.1 of the Sale and
Servicing Agreement, the parties hereto desire to provide for certain amendments
to the Sale and Servicing Agreement as provided for herein;
     NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. AMENDMENTS.
     (a) The cover of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “150,000,000” and replacing it with the number
“100,000,000”.
     (b) The definition of “Change-in-Control” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended and restated in its entirety as follows:
     “Change-in-Control”: Means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon

 



--------------------------------------------------------------------------------



 



consummation, will result in its or their acquisition of, or control over,
Voting Stock of CapitalSource Inc. (or other securities convertible into such
Voting Stock) representing 33-1/3% or more of the combined voting power of all
Voting Stock of CapitalSource Inc., (b) the sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of
CapitalSource Inc. and its Subsidiaries taken as a whole to any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), (c) the
failure of CapitalSource Inc. to own (directly or through wholly owned
subsidiaries) 99.9% of the outstanding Voting Stock of CapitalSource TRS LLC
(f/k/a CapitalSource TRS Inc.) or any Servicing Guarantor, (d) the failure of
CapitalSource TRS LLC (f/k/a CapitalSource TRS Inc.) to own (directly or through
wholly owned subsidiaries) 99.9% of the outstanding Voting Stock of the
Originator or any Servicing Guarantor, (e) the creation or imposition of any
Lien on any limited liability company membership interests in the Seller;
provided, however, that it shall not be a Change-in-Control if a Lien on such
limited liability membership interests of the Seller shall be created or imposed
in favor of WBNA, as agent, or its successors, assigns or subsequent transferees
in such capacity, in connection with (i) that certain Credit Agreement, dated as
of March 14, 2006, by and among CapitalSource Inc., the guarantors listed
therein, the lenders listed therein, WBNA and Bank of America, N.A., and all
Credit Documents (as defined therein) thereunder, (ii) that certain Pledge
Agreement, dated as of December 23, 2008, by and among CapitalSource Inc., its
direct and indirect subsidiaries listed therein, WBNA, the Collateral Custodian
and the Servicer, and (iii) that certain Security Agreement, dated as of
December 23, 2008, by and among CapitalSource Inc., its direct and indirect
subsidiaries listed therein and WBNA or (f) the failure by the Originator to own
all of the limited liability company membership interests in the Seller;
provided, however, that it shall not be a Change-in-Control if WBNA, or its
successors, assigns or subsequent transferees, shall own such limited liability
membership interests of the Seller. Notwithstanding the foregoing, solely for
the purpose of determining whether there has been a Change-in-Control pursuant
to clause (a) above, any purchase by one or more Excluded Persons which
increases any of such Excluded Persons’ direct or indirect ownership interest
(whether individually or in the aggregate) in the Voting Stock of CapitalSource
Inc. shall not constitute a Change-in-Control even if the amount of Voting Stock
acquired or controlled by such Excluded Person(s) exceeds (whether individually
or in the aggregate) 33-1/3% of the combined voting power of all Voting Stock of
the Originator, any Servicing Guarantor or CapitalSource Inc., as applicable;
provided that for so long as any of such Excluded Persons’ direct or indirect
ownership interest in the Voting Stock of the Originator, any Servicing
Guarantor or CapitalSource Inc. exceeds (individually or in the aggregate)
33-1/3% of the combined voting power of all Voting Stock of the Originator, any
Servicing Guarantor or CapitalSource Inc., as applicable, the initiation by the
Originator, any Servicing Guarantor or CapitalSource Inc. of any action intended
to terminate or having the effect of terminating the registration of its
securities under Section 12(g) of the Exchange Act or intended to suspend or
having the effect of suspending its obligation to file reports with the U.S.
Securities and Exchange Commission under Sections 13 and 15(d) of the Exchange
Act, shall constitute a Change-in-Control. “Excluded Person” shall mean each of
John Delaney, Farallon Capital Management, LLC and Madison Dearborn Partners,
LLC and their Affiliates. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Exchange Act.”

-2-



--------------------------------------------------------------------------------



 



     (c) The definition of “Credit Party” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting reference to the company
“CapitalSource TRS Inc.” and replacing it with the company “CapitalSource TRS
LLC (f/k/a CapitalSource TRS Inc.)”.
     (d) The definition of “Facility Amount” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting reference to the number
“150,000,000” and replacing it with the number “100,000,000”.
     (e) The definition of “Minimum Pool Yield” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting reference to the percentage
“3.25%” and replacing it with the percentage “2.15%”.
     (f) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “150,000,000” and replacing it with the number
“100,000,000”.
     (g) Section 2.3(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “25,000,000” and replacing it with the number
“15,000,000”.
     (h) Section 3.2(b) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “25,000,000” in clause (iii) thereof and
replacing it with the number “15,000,000”.
     (i) The signature page for WBNA is hereby amended by deleting reference to
the number “150,000,000” and replacing it with the number “100,000,000”.
     SECTION 2. WAIVER.
     Solely with respect to each Determination Date that occurs in
December 2008, January 2009, February 2009 and March 2009 where the Average
Portfolio Charged-Off Ratio exceeds 4.0%, each of the Seller, the Servicer, the
Backup Servicer, the Collateral Custodian, the Administrative Agent and the
Secured Parties hereby agree to a one-time waiver per each such Determination
Date of such Termination Event as set forth in Section 10.1(c) of the Sale and
Servicing Agreement; provided, however, that no waiver is granted hereby for any
Determination Date not set forth in this Section 2.
     SECTION 3. CONSENT.
     Pursuant to Section 5.2(j) of the Sale and Servicing Agreement, the
Administrative Agent and each Purchaser Agent hereby consent to the amendment to
the operating agreement of the Seller as set forth on Exhibit A hereto.
     SECTION 4. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
     Except as specifically amended hereby, all provisions of the Sale and
Servicing Agreement shall remain in full force and effect. After this Amendment
becomes effective, all references to the Sale and Servicing Agreement, and
corresponding references thereto or therein such as “hereof,” “herein,” or words
of similar effect referring to the Sale and Servicing Agreement shall be deemed
to mean the Sale and Servicing Agreement as amended hereby. This

-3-



--------------------------------------------------------------------------------



 



Amendment shall not constitute a novation of the Sale and Servicing Agreement,
but shall constitute an amendment thereof. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Sale and
Servicing Agreement other than as expressly set forth herein.
     SECTION 5. REPRESENTATIONS.
     Each of the Originator, the Servicer and the Seller, severally for itself
only, represents and warrants as of the date of this Amendment as follows:
     (i) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
     (ii) the execution, delivery and performance by it of this Amendment and
the Sale and Servicing Agreement as amended hereby are within its powers, have
been duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;
     (iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Sale and Servicing Agreement as amended
hereby by or against it;
     (iv) this Amendment has been duly executed and delivered by it;
     (v) each of this Amendment and the Sale and Servicing Agreement as amended
hereby constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and
     (vi) there is no Termination Event or Unmatured Termination Event that has
not been otherwise waived in this Amendment.
     SECTION 6. CONDITIONS TO EFFECTIVENESS.
     The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Purchasers; (ii) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Purchasers; (iii) delivery of executed signature
pages by all parties hereto to the Administrative Agent; (iv) delivery of a duly
executed Variable Funding Note in the name of “Wachovia Capital Markets, LLC, as
the WBNA Agent” and in the face amount equal to $100,000,000; and (v) delivery
and execution of certain amendments to each Purchaser Fee Letter by the parties
thereto.
     SECTION 7. MISCELLANEOUS.
     (a) Without in any way limiting any other obligation hereunder or under the
Transaction Documents, the Seller agrees to provide, from time to time, any
additional

-4-



--------------------------------------------------------------------------------



 



documentation and to execute additional acknowledgements, amendments,
instruments or other agreements as may be reasonably requested and required by
the Administrative Agent to effectuate the foregoing.
     (b) This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
     (c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (d) This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.
     (e) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
     (f) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
     (g) This Amendment and the Sale and Servicing Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.
     (h) Each of the Purchasers and Purchaser Agents party hereto agree to use
commercially reasonable efforts to promptly deliver for cancellation any and all
Variable Funding Notes issued under the Sale and Servicing Agreement prior to
the date of this Amendment and held by such Purchaser or Purchaser Agent to
Patton Boggs LLP, as counsel for the Seller, at 2001 Ross Avenue, Suite 3000,
Dallas, TX 75201, Attn: James L. Baker.
     (i) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE SALE AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE SALE
AND SERVICING AGREEMENT.
[Remainder of Page Intentionally Left Blank]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            CAPITALSOURCE FUNDING III LLC, as
Seller
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer          CAPITALSOURCE FINANCE LLC, as
Originator and as Servicer    

                  By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson 
      Title:   Vice President and Treasurer     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Purchaser
      By:   /S/ RAJ SHAH         Name:   Raj Shah        Title:   Managing
Director          WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent and as the WBNA Agent    

                  By:   /S/ MIKE ROMANZO         Name:   Mike Romanzo       
Title:   Director     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     

            WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual
capacity but solely as the Backup Servicer and as the Collateral Custodian      
    By:   /S/ JEANINE C. CASEY         Name:   Jeanine C. Casey        Title:  
Vice President     

 